DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 5, 19-21, 23-25 and 29-35 remain pending in the application.
The objection to claim 23 is not addressed by the amendment and is maintained.
Applicant’s arguments regarding the rejection of claims 1-2, 4-5 and 23-34 under 35 USC 103 as being unpatentable over Kervistin in view of Herron have been fully considered. It is maintained that Kervistin teaches that “the valves are controlled such that, for any operational condition of the gas turbine engine, whether steady state or transient, optimal regulation of the air flow will be achieved”. This teaching includes only “a wind milling operating state” (wind milling can be considered a steady state condition) as claim 1 is now amended to more narrowly recite. However, the rejection is withdrawn and a new rejection is presented with an additional reference that specifically teaches controlling for a wind milling state. 
Applicant’s arguments regarding new claims 30-36 have been fully considered. The Applicant argues that “Herron only discloses a high pressure turbine 22 and not a low pressure turbine”. However, Herron clearly discloses a low pressure turbine 24 in Figure 1. Herron is relied upon to provide a teaching of a manifold adjacent a high pressure turbine. This is shown in Figure 2. The claims are rejected below. 
Claim Objections
Claim 23 is objected to because of the following informalities: in lines 2-3, “a low pressure turbine the first manifold” requires punctuation and/or grammatical revision. Appropriate correction is required.
Claim 34 is objected to because of the following informalities: in line 3, “fluidly separates” should read --fluidly separating--. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 23-24, 30-31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kervistin (US4849895) (“Kervistin”) in view of Herron et al. (US2007/0276578) (“Herron”) and Teia Dos Santos Medes Gomes et al. (US2015/0260101) (“Teia”).
Regarding claim 1, Kervistin teaches (Figs. 1-2) an active clearance control assembly for a gas turbine engine comprising: a conduit (15) configured to direct a fluid to at least one manifold (18) adjacent a turbine section, wherein the turbine section includes a turbine case fluidly separating the fluid from a core flow path of the gas turbine engine; a first intake (17) in fluid communication with the conduit; a second intake (13) in fluid communication with the conduit, wherein the second intake is configured to receive fluid from a high pressure compressor section (1); and a controller (computer 30 and regulator 31) configured to selectively position a valve (16) to direct a fluid from the first intake in response to a cruise operating state, wherein the valve is located fluidly downstream of the first intake and the second intake and the valve is fluidly upstream of the at least one manifold.
Kervistin teaches “the valves are controlled such that, for any operational condition of the gas turbine engine, whether steady state or transient, optimal regulation of the air flow will be achieved” (Col. 3 lines 54-68). The controller of Kervistin is thus capable of performing the claimed functions.
Kervistin further teaches the at least one manifold is located adjacent a low pressure turbine section. Kervistin fails to teach the at least one manifold is adjacent to a high pressure turbine section. 
In an analogous art, Herron teaches a blade tip clearance control system. Herron teaches (Figs. 1-2) a cooling air manifold (50) located adjacent to a high pressure turbine section (22). 

Kervistin fails to explicitly teach the controller is configured to selectively position a valve to direct a fluid from the second intake in response to a wind milling operating state.
In an analogous art, Teia teaches a flow guiding system for a gas turbine engine. Teia teaches a control device that adjust airflows during a windmill condition to meet fire extinguishing requirements (Paragraph [0013]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the active clearance control assembly of Kervistin and change the controller to be configured to selectively position a valve to direct a fluid from the second intake in response to a wind milling operating state as taught by Teia to meet fire extinguishing requirements.
Regarding claim 2, Kervistin in view of Herron and Teia teach the assembly of claim 1. Kervistin further teaches (Figs. 1-2) the first intake is a fan bypass flow path intake.
Regarding claim 5, Kervistin in view of Herron and Teia teach the assembly of claim 1. Kervistin further teaches (Figs. 1-2) the at least one manifold is configured to at least partially surround a turbine section.
Regarding claims 23-24, Kervistin in view of Herron and Teia teach the assembly of claim 1, and further teach the at least one first manifold includes a first manifold adjacent the high pressure turbine (see Herron Fig. 2)  and a second manifold adjacent a low pressure turbine (see Kervistin Fig. 2), the first manifold includes a first plurality of outlets (36 in Herron Fig. 2) located radially outward from a turbine case and directed toward an exterior surface of the turbine case with the turbine case fluidly separating the first plurality of outlets from a core flow path of the gas turbine engine, and the second manifold (see Figs. 1-2 of Kervistin) includes a second plurality of outlets located radially outward from the turbine case and directed towards the exterior surface of the turbine case with the turbine case fluidly separating the second plurality of outlets from a core flow path of the gas turbine engine. 
Regarding claim 30, Kervistin teaches (Figs. 1-2) a gas turbine engine comprising: a fan having fan blades (Col. 2 lines 61-68), wherein the fan delivers airflow to a bypass duct (6); and a turbine section including a turbine case surrounding a low pressure turbine (Fig. 1) in driving engagement with a low speed spool and a high pressure turbine (Fig. 1) in driving engagement with a high speed spool; an active clearance assembly including: a conduit (15) configured to direct a fluid to a second manifold (18) adjacent the low pressure turbine, wherein the turbine section includes a turbine case fluidly separating the fluid from a core flow path of the gas turbine engine; a first intake (17) in fluid communication with the conduit; a second intake (13) in fluid communication with the conduit; and a controller (computer 30 and regulator 31) configured to selectively position a valve (16) to direct a fluid from the first intake in response to a cruise operating state, wherein the valve is located fluidly downstream of the first intake and the second intake and the valve is fluidly upstream of the at least one manifold.
Kervistin teaches “the valves are controlled such that, for any operational condition of the gas turbine engine, whether steady state or transient, optimal regulation of the air flow will be achieved” (Col. 3 lines 54-68). The controller of Kervistin is thus capable of performing the claimed functions.
Kervistin fails to teach a first manifold adjacent to the high pressure turbine section, wherein the first manifold includes a plurality of outlets located radially outward from the turbine case and directed towards an exterior surface of the turbine case with the turbine case fluidly separating the first plurality of outlets from a core flow path of the gas turbine engine.  
In an analogous art, Herron teaches a blade tip clearance control system. Herron teaches (Figs. 1-2) a cooling air manifold (50) located adjacent to a high pressure turbine section (22). The manifold contains a plurality of outlets (shown at 36) located radially outward from a casing section (66) and directed towards an exterior surface of the casing section.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the active clearance control assembly of Kervistin and add a manifold adjacent to the high pressure turbine section, wherein the first manifold includes a plurality of outlets located radially outward from the turbine case and directed towards an exterior surface of the turbine case with the turbine case fluidly separating the first plurality of outlets from a core flow path of the gas turbine engine as taught by Herron to provide clearance control to the high pressure turbine.

In an analogous art, Teia teaches a flow guiding system for a gas turbine engine. Teia teaches a control device that adjust airflows during a windmill condition to meet fire extinguishing requirements (Paragraph [0013]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the active clearance control assembly of Kervistin and change the controller to be configured to selectively position a valve to direct a fluid from the second intake in response to a wind milling operating state as taught by Teia to meet fire extinguishing requirements.
Regarding claim 31, Kervistin in view of Herron and Teia teach the assembly of claim 30, and further teach the low speed spool is in driving engagement with the fan through a geared architecture (Fig. 1 and Col. 3 lines 1-25) at a first rotational speed different from a rotational speed of the low spool. 
Regarding claim 34, Kervistin in view of Herron and Teia teach the assembly of claim 30, and further teach the second manifold includes a second plurality of outlets (see Kervistin Fig. 1) located radially outward from the turbine case and directed towards the exterior surface of the turbine case with the turbine case fluidly separating the second plurality of outlets from a core flow path of the gas turbine engine. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kervistin in view of Herron and Teia as applied to claim 1, above, and further in view of Clough et al. (US4844688) (“Clough”).
Kervistin in view of Herron and Teia teach the assembly of claim 1, but fail to teach the first intake is configured to receive fluid from a low pressure compressor and the first intake is fluidly upstream of a high pressure compressor.
In an analogous art, Clough teaches a clearance control assembly for a gas turbine. Clough teaches (Fig. 3) the air manifold 44 is fed with fluid by pipes 46 and 47 from sections of the low and high compressors, respectively to provide relatively cool and hot air to regulate the temperature of the turbine casing (Col. 4 lines 46-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kervistin in view of Herron and Teia and change the first intake to .
Claims 19-21, 25, 29, 32-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kervistin in view of Herron, Teia and Laurello (US2013/0149123) (“Laurello”).
Regarding claims 19-21, Kervistin in view of Herron and Teia teach the assembly of claim 1, and further teach the valve includes a third position fluidly coupling the first intake and the second intake with the at least one manifold (see Kervistin Fig. 4, 107a), but fail to teach the valve is configured to selectively direct a fluid from only one of the first intake and the second intake, wherein the valve includes a first position blocking the second intake and fluidly coupling the first intake and the at least one manifold, and the valve includes a second positon blocking the first intake and fluidly coupling the second intake and the at least one manifold.
In an analogous art, Laurello teaches clearance control for a gas turbine. Laurello teaches (Fig. 1) a valve (52) for selective direction of a fluid at an interchange between three conduits (46-48). Laurello further teaches the valve includes first and second positions that direct flow through only one conduits 46 and 48. Therefore, Laurello teaches a valve at a three way interchange that includes positons blocking one conduit such that the other two conduits are fluidly coupled. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kervistin in view of Herron and Teia and change the valve to be configured selectively direct a fluid from only one of the first intake and the second intake, wherein the valve includes a first position blocking the second intake and fluidly coupling the first intake and the at least one manifold, and the valve includes a second positon blocking the first intake and fluidly coupling the second intake and the at least one manifold according to the teachings of Laurello to provide clearance control for the turbine engine.
Regarding claim 25, Kervistin in view of Herron and Teia teach the assembly of claim 23, but fail to teach the plurality of outlets in the first manifold are directed at least partially axially upstream relative to a flow of air through the gas turbine engine. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kervistin in view of Hasting and change the plurality of outlets in the first manifold to be directed at least partially axially upstream relative to a flow of air through the gas turbine engine as taught by Laurello to cool the turbine casing upstream of the manifold outlet. 
Regarding claim 29, Kervistin in view of Herron and Teia teach the assembly of claim 1, and further teach the controller is configured to selectively control the valve in response to wind milling (see rejection of claim 1 above). 
However, Kervistin in view of Herron and Teia fail to explicitly teach the controller is capable of controlling the valve such that only the second intake is selected. 
In an analogous art, Laurello teaches clearance control for a gas turbine. Laurello teaches (Fig. 1) a valve (52) for selective direction of a fluid at an interchange between three conduits (46-48). Laurello further teaches the valve includes first and second positions that direct flow through only one conduits 46 and 48. Therefore, Laurello teaches a valve at a three way interchange that includes positons blocking one conduit such that the other two conduits are fluidly coupled. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kervistin in view of Herron and Teia and change the controller to control the valve such that only the second intake is selected as taught by Laurello to provide clearance control for the turbine engine.
Regarding claims 32-33, Kervistin in view of Herron and Teia teach the assembly of claim 30, and further teach the valve includes a third position fluidly coupling the first intake and the second intake with the at least one manifold (see Kervistin Fig. 4, 107a), but fail to teach the valve includes a first position blocking the second intake and fluidly coupling the first intake and the at least one manifold, and the valve includes a second positon blocking the first intake and fluidly coupling the second intake and the at least one manifold.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kervistin in view of Herron and Teia and change the valve to be configured selectively direct a fluid from only one of the first intake and the second intake, wherein the valve includes a first position blocking the second intake and fluidly coupling the first intake and the at least one manifold, and the valve includes a second positon blocking the first intake and fluidly coupling the second intake and the at least one manifold according to the teachings of Laurello to provide clearance control for the turbine engine.
Regarding claim 35, Kervistin in view of Herron and Teia teach the assembly of claim 30, but fail to teach the plurality of outlets in the first manifold are directed at least partially axially upstream relative to a flow of air through the gas turbine engine. 
In an analogous art, Laurello teaches clearance control for a gas turbine. Laurello teaches (Fig. 1) an impingement manifold 62 having impingement tubes 64 that direct cooling fluid upstream to cool the turbine casing upstream of the impingement tube.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kervistin in view of Hasting and change the plurality of outlets in the first manifold to be directed at least partially axially upstream relative to a flow of air through the gas turbine engine as taught by Laurello to cool the turbine casing upstream of the manifold outlet. 
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                        

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/10/2021 8:02 AM